      Case 3:19-cv-00336-DCG-ATB Document 32 Filed 07/02/20 Page 1 of 12




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 EL PASO DIVISION

 NOE DE JESUS ORTIZ VILLAGRAN,                    §
                                                  §
                Plaintiff,                        §
 v.                                               §              EP-19-CV-00336-DCG
                                                  §
 COUNTY OF EL PASO, TEXAS, and the                §
 UNITED STATES OF AMERICA,                        §
                                                  §
                Defendants.                       §

                         MEMORANDUM OPINION AND ORDER

       This matter is before the Court on a motion to dismiss pursuant to Federal Rule of Civil

Procedure 12(b)(6) by Defendant County of El Paso, Texas. Mot. to Dismiss, ECF No. 11. For

the following reasons, the motion is denied in part and granted in part.

                     BACKGROUND AND PROCEDURAL HISTORY

       Plaintiff Noe De Jesus Ortiz Villagran, a citizen of Guatemala, entered the United States

from the Republic of Mexico by crossing the Rio Grande River approximately 3.13 miles east of

the Bridge of the Americas Port of Entry in El Paso, Texas, on June 4, 2018. See United States

v. Ortiz-Villagran, EP-18-MJ-4188-MAT, ECF No. 1 (Petty Documents). He was arrested and

charged with knowingly entering the United States at a place not designated by immigration

officers as a port of entry, in violation of 8 U.S.C. § 1325(a)(1). Id. He claimed he was “seeking

asylum” at the time he arrived in the United States. Pl.’s Compl. at 1, ECF No. 1.

       The United States Marshals Service relies on an inter-governmental agreement to house

federal detainees in facilities operated by Defendant County of El Paso, Texas. Id. at ¶ 6; see

also Mot. to Dismiss, Ex. A (Detention Services Intergovernmental Agreement). Under its

terms, the Marshals Service may quarter the following categories of people in the El Paso

County Detention Facility (EPCDF): “(1) persons charged with federal offenses . . . while
      Case 3:19-cv-00336-DCG-ATB Document 32 Filed 07/02/20 Page 2 of 12




awaiting trial; (2) persons . . . sentenced and . . . awaiting . . . transportation to a Bureau of

Prisons facility; [and] (3) . . . individuals . . . awaiting a hearing on their immigration status or

deportation.” Pl.’s Compl. at ¶ 6; see also Mot. to Dismiss, Ex. A (Detention Services

Intergovernmental Agreement) at18. Under its terms, the Marshals Service also requires the

County “to release federal detainees only to law enforcement officers of the Federal Government

. . .” Mot. to Dismiss, Ex. A (Detention Services Intergovernmental Agreement) at 20.

        Relying on the inter-governmental agreement, federal agents delivered Ortiz Villagran to

the EPCDF early on the morning of June 5, 2018, to await federal criminal proceedings. Pl.’s

Compl. at ¶ 17. At the time of his delivery to the EPCDF, the agents provided county officials

with a Department of Homeland Security (DHS) detainer, Form I-247. Id. at ¶ 19. The detainer

contained a written request for the county officials to maintain custody of Ortiz Villagran for a

period “not to exceed 48 hours beyond the time when he/she would otherwise have been released

from . . . custody . . .” Id. (quoting Form I-247).

        Ortiz Villagran appeared before a United States Magistrate Judge and pled guilty to

“improper entry by an alien” on June 15, 2018. United States v. Ortiz-Villagran, EP-18-MJ-

4188-MAT, ECF No. 1 (Petty Documents), p. 6 (J. Crim. Case). He was sentenced to 35 days’

confinement with credit for the ten days already served. “Therefore should have been released

from the EPCDF on July 9, 2018 or, under the terms of the DHS detainer, 48 hours thereafter.”

Pl.’s Compl. at ¶ 22. But he was not released from the EPCDF to DHS custody until August 24,

2018—or 46 days after he completed his federal sentence. Id. at ¶ 33. He remained in DHS

custody for a little over a month until he was released on bond.1 Id. at ¶ 34.


1
 Jennings v. Rodriguez, 138 S. Ct. 830, 837 (2018) (“Both [8 U.S.C.] § 1225(b)(1) and § 1225(b)(2)
authorize the detention of certain aliens. Aliens covered by § 1225(b)(1) are normally ordered removed
‘without further hearing or review’ pursuant to an expedited removal process. § 1225(b)(1)(A)(i). But if
                                                     2
      Case 3:19-cv-00336-DCG-ATB Document 32 Filed 07/02/20 Page 3 of 12




        Ortiz Villagran, through his counsel, alleges in a civil rights complaint under 42 U.S.C. §

1983 that the County “unlawfully detained [him] in the EPDC for a period of 46 days—from

July 9, 2018 to August 24, 2018—in violation of his rights under the Fourth, Fifth, Eighth, and

Fourteenth amendments of the U.S. Constitution.” Id. at 1. He maintains the “[o]verdetention”

or “extended detention” occurred after he completed his federal sentence for improperly entering

the United States. Id. at ¶¶ 22–23, 27, 38–39. He adds he “never received a notice to appear

before an immigration judge, and never received an immigration order of removal.” Id. at ¶ 25.

Moreover, “[h]e was not provided a bond, judicial review, or provided any due process of law.”

Id. He argues the inter-governmental agreement was a “facially unconstitutional policy [which]

was the moving force of [his] unlawful overdetention.” Id. at 8. He also asserts the County

failed to accommodate his disability—the loss of his left foot—and violated his rights under Title

II of the Americans with Disabilities Act (ADA) and the Rehabilitation Act. Id. at 2; id. at ¶¶

68–70. He seeks compensatory and punitive damages. Id. at 14–15.

        The County moves to dismiss all of Ortiz Villagran’s claims against it under Federal Rule

of Civil Procedure 12(b)(6). Mot. to Dismiss, ECF No. 11. It notes the Supreme Court held in

Heck v. Humphrey, 512 U.S. 477 (1994), that a plaintiff must prove his conviction or sentence

was “reversed through appeal, expungement, or a writ of habeas corpus” before seeking damages

for an unconstitutional imprisonment under § 1983. Id. at 4 (quoting Heck, 512 U.S. at 486–87).



a § 1225(b)(1) alien ‘indicates either an intention to apply for asylum . . . or a fear of persecution,’ then
that alien is referred for an asylum interview. § 1225(b)(1)(A)(ii). If an immigration officer determines
after that interview that the alien has a credible fear of persecution, ‘the alien shall be detained for further
consideration of the application for asylum.’ § 1225(b)(1)(B)(ii). Aliens who are instead covered by §
1225(b)(2) are detained pursuant to a different process. Those aliens ‘shall be detained for a [removal]
proceeding’ if an immigration officer ‘determines that [they are] not clearly and beyond a doubt entitled
to be admitted’ into the country. § 1225(b)(2)(A).”).


                                                       3
      Case 3:19-cv-00336-DCG-ATB Document 32 Filed 07/02/20 Page 4 of 12




It observes Ortiz Villagran’s conviction or sentence was never “reversed on direct appeal,

expunged by executive order, declared invalid by a . . . tribunal.” Id. (quoting Heck, 512 U.S. at

487). It argues “a . . . sentence that has not been so invalidated is not cognizable under § 1983.”

Id. (quoting Heck, 512 U.S. at 487). In sum, it asserts the Heck “favorable-termination rule” bars

Ortiz Villagran’s unconstitutional imprisonment claim. Id. at 1, 4. The County also contends

Ortiz Villagran failed to plead an unconstitutional County policy or custom provided the moving

force behind any alleged constitutional violation. Id. at 1, 5–8 (citing Monell v. Dep’t. of Soc.

Servs., 436 U.S. 658, 694 (1978)). Hence, it avers the County has no liability on Ortiz

Villagran’s unconstitutional imprisonment claim. The County further asserts Ortiz Villagran did

not state a claim under the ADA based on a failure-to-accommodate theory—and he makes

insufficient allegations of inadequate medical care to entitle him to relief. Id. at 1, 9–11. Finally,

it maintains Ortiz Villagran cannot recover punitive damages from the County. Id. at 1, 11.

       In response, Ortiz Villagran maintains his “§1983 claim against the County does not

challenge or seek to invalidate his underlying conviction, judgment, or the sentence rendered.”

Pl.’s Resp. to Mot. to Dismiss at 6, ECF No. 13. His “§1983 claim against the County focuses

solely on the County’s failure—as jailer—to release [him] based on the County’s policy,

practice, or custom.” Id. at 6, 9. He observes the Heck Court explained “if the district court

determines that the plaintiff’s action, even if successful, will not demonstrate the invalidity of

any outstanding criminal judgment against the plaintiff, the action should be allowed to

proceed.” Id. at 5 (quoting Heck, 512 U.S. at 487).

                                       APPLICABLE LAW

       Rule 12(b)(6) allows for dismissal of an action “for failure to state a claim upon which

relief can be granted.” Fed. R. Civ. P. 12(b)(6). When deciding a Rule 12(b)(6) motion to

                                                  4
      Case 3:19-cv-00336-DCG-ATB Document 32 Filed 07/02/20 Page 5 of 12




dismiss, a “court must accept all well-pleaded facts as true and view them in the light most

favorable to the plaintiff [but] may not look beyond the pleadings in ruling on the motion.”

Baker v. Putnal, 75 F.3d 190, 196 (5th Cir. 1996) (citing McCartney v. First City Bank, 970 F.2d

45, 47 (5th Cir.1992)). The court may, however, “rely on documents incorporated into the

complaint by reference[] and matters of which a court may take judicial notice.” Dorsey v.

Portfolio Equities, Inc., 540 F.3d 333, 338 (5th Cir. 2008) (internal quotes and citations omitted).

       A complaint will survive a motion to dismiss if its facts, accepted as true, “state a claim

to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). To

meet the “facial plausibility” standard, a plaintiff must “plead[] factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “This standard ‘simply calls for enough fact to raise

a reasonable expectation that discovery will reveal evidence of’ the necessary claims or

elements.” In re S. Scrap Material Co., 541 F.3d 584, 587 (5th Cir. 2008) (quoting Twombly,

550 U.S. at 556). The Court’s task, then, is “to determine whether the plaintiff has stated a

legally cognizable claim that is plausible, not to evaluate the plaintiff’s likelihood of success.”

Doe ex rel. Magee v. Covington Cty. Sch. Dist., 675 F.3d 849, 854 (5th Cir. 2012) (en banc)

(citation and internal quotation marks omitted). “In other words, we look to see whether [Ortiz

Villagran’s] pleadings, including [his] legal arguments, plausibly state a claim.” In re McCoy,

666 F.3d 924, 926 (5th Cir. 2012).

                                            ANALYSIS

       The Magistrate Judge to whom the Court referred this matter recommends that the Court

deny the County’s motion to dismiss Ortiz Villagran’s substantive claims. Ortiz Villagran v.

United States, 2020 WL 1854832, at *14 (W.D. Tex. Apr. 13, 2020). See 28 U.S.C. §

                                                  5
      Case 3:19-cv-00336-DCG-ATB Document 32 Filed 07/02/20 Page 6 of 12




636(b)(1)(B) (permitting a district court, on its own motion, to refer a pending matter to a United

States Magistrate Judge for a report and recommendation). But she adds “none of Ortiz

Villagran’s claims against the County allow for the recovery of punitive damages.” Ortiz

Villagran, 2020 WL 1854832, at *14.

        The Magistrate Judge reasons “Ortiz Villagran ‘does not challenge or seek to invalidate

his underlying conviction, judgment, or the sentence rendered.’” Id. at *5 (quoting Pl.’s Resp. to

Mot. to Dismiss at 6). For this reason, she finds his § 1983 claim is “both temporally and

conceptually distinct from his underlying conviction and sentence.” Id. And since his “[c]laim

against the County would not necessarily imply the invalidity of his conviction or sentence . . .

Heck’s favorable termination requirement is not implicated.” Id. She relies on two recent

district court opinions—Traweek v. Gusman, 414 F. Supp. 3d 847 (E.D. La. 2019), and McNeal

v. La. Dep’t of Pub. Safety & Corr., No. CV 18-736-JWD-EWD, 2020 WL 798321 (M.D. La.

Feb. 18, 2020)—in reaching her conclusion.

        The Magistrate Judge observes, “pursuant to an inter-governmental agreement between

the Marshals Service and El Paso County, ‘the County is required to keep federal detainees in its

jail without regard to any lawful basis for the federal detainee’s detention.’” Id. at *7. She

concludes this inter-agency agreement states the County’s official policy and “Ortiz Villagran

has alleged . . . he was physically over-detained . . . by the . . . County Sheriff’s Office as result

of the . . . policy.” Id. at *8.

        The Magistrate Judge also finds “Ortiz Villagran has alleged that his disability, resulting

limitation, and necessary reasonable accommodations were open, obvious, and apparent.

Therefore, Ortiz Villagran has alleged a claim of disability discrimination based upon an alleged

failure to accommodate his disability.” Id. at *13.

                                                   6
        Case 3:19-cv-00336-DCG-ATB Document 32 Filed 07/02/20 Page 7 of 12




         Finally, the Magistrate Judge notes “punitive damages may not be awarded in suits

brought under the ADA and the Rehabilitation Act.” Id. at *14 (citing Barnes v. Gorman, 536

U.S. 181, 189 (2002)). Moreover, “‘a municipality is immune from punitive damages under 42

U.S.C. § 1983.’” Id. (quoting City of Newport v. Fact Concerts, Inc., 453 U.S. 247, 271 (1981)).

         Parties have fourteen days to file written objections to a magistrate judge’s findings,

conclusions, and recommendations. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(2). A party

who files timely written objections is entitled to a “de novo” review of those portions of the

report to which the party objects. 28 U.S.C. § 636(b)(1)(C); Fed. R. Civ. P. 72(b)(3). A district

court need not, however, consider “‘frivolous, conclusive, or general objections.’” Battle v.

United States Parole Comm’n, 834 F.2d 419, 421 (5th Cir. 1987) (quoting Nettles v. Wainwright,

677 F.2d 404, 410 n.8 (5th Cir. 1982) (en banc)). As to other portions of the report or when a

party does not file written objections, the Court applies a “clearly erroneous, abuse of discretion

and contrary to law” standard of review. United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir.

1989). After completing its review, the Court may accept, reject, or modify a report, in whole or

in part. 28 U.S.C. § 636(b)(1)(C); Fed. R. Civ. P. 72(b).

         The County challenges only one aspect of the Magistrate Judge’s recommended

disposition—whether Heck bars Plaintiff’s § 1983 claim. Def.’s Obj. at 2–6, ECF No. 28. It

argues “the magistrate judge’s conclusion was contrary to binding Fifth Circuit precedent.” Id.

at 2.

         Ortiz Villagran alleges the County detained him after he completed his federal sentence

under the terms of the inter-governmental agreement because the Marshals Service “or an agency

designated by the Marshals [Service]” failed to “pick him up.” Pl.’s Compl. at ¶ 31. He claims



                                                   7
      Case 3:19-cv-00336-DCG-ATB Document 32 Filed 07/02/20 Page 8 of 12




he “was finally released to DHS custody” for immigration proceedings and ultimately “released

on bond from DHS custody within a little over one month after his release from the EPCDF.” Id.

       In Heck, the Supreme Court announced a precondition for a defendant to recover

damages on an unconstitutional imprisonment claim—the favorable-termination rule:

       We hold that, in order to recover damages for allegedly unconstitutional . . .
       imprisonment . . . a § 1983 plaintiff must prove that the conviction or sentence has
       been reversed on direct appeal, expunged by executive order, declared invalid by a
       state tribunal authorized to make such determination, or called into question by a
       federal court’s issuance of a writ of habeas corpus, 28 U.S.C. § 2254.

Heck, 512 U.S. at 486–87. Thus, unless an authorized tribunal or executive body overturns or

otherwise invalidates a plaintiff’s conviction or sentence, his claim of unconstitutional

imprisonment “is not cognizable under §1983.” Id. at 487.

       To be clear, Ortiz Villagran does not claim the County over-detained him based on his

conviction and sentence in EP-18-MJ-4188-MAT. Such a claim would be Heck barred in the

Fifth Circuit. See Randell v. Johnson, 227 F.3d 300, 301 (5th Cir. 2000) (holding unequivocally

§ 1983 claimants who could no longer seek habeas relief because they were no longer confined

must still comply with Heck’s favorable-termination requirement); Black v. Hathaway, 616 F.

App’x 650, 654 (5th Cir. 2015) (“[T]he application of the favorable-termination rule after a

prisoner’s release remains unsettled. Muhammad [v. Close, 540 U.S. 749 (2004),] failed to effect

a change in the law that would allow this panel to revisit the court’s decision in Randell.

Therefore, Black’s argument that Heck does not bar his § 1983 suit is unavailing.”).

       Instead, Ortiz Villagran claims the County violated his rights when it detained him—in

accordance with the terms of an inter-governmental agreement—after he completed his sentence

and before it released him to DHS custody to await proceedings on his asylum claim. See Pl.’s

Compl. ¶¶ 6–8, 11–12, 31, 33–34, 38, 51; see also Pl.’s Resp. to Mot. to Dismiss (“Instead, the

                                                 8
      Case 3:19-cv-00336-DCG-ATB Document 32 Filed 07/02/20 Page 9 of 12




§1983 claim against the County focuses solely on the County’s failure – as jailer – to release

Plaintiff based on the County’s policy, practice, or custom.”); Pl.’s Resp. to Cty.’s Objs. to R&R

at 4 (“Instead, Ortiz’s claims address the action of Defendant County after that sentence –

properly calculated – concluded.”), ECF No. 31. In other words, he claims the County violated

his Fourth, Fifth, Eighth, and Fourteenth Amendments rights when it held him pursuant to the

requirements of what he describes as an unconstitutional inter-governmental agreement.

Consequently, because “the plaintiff’s action . . . will not demonstrate the invalidity of any

outstanding criminal judgment against the plaintiff, the action should be allowed to proceed.”

Heck, 512 U.S. at 487.

       Furthermore, to the extent Ortiz Villagran challenges his detention by the County because

he was awaiting asylum or other immigration proceedings, see, e.g., Pl.’s Compl. ¶¶ 26, 28, 33–

34, the Court notes “[a]dministrative immigration cases are civil,” not criminal, proceedings, Ali

v. Gonzales, 440 F.3d 678, 681 (5th Cir. 2006); see also Harisiades v. Shaughnessy, 342 U.S.

580, 594 (1952) (“Deportation, however severe its consequences, has been consistently classified

as a civil rather than a criminal procedure.”); I.N.S. v. Lopez-Mendoza, 468 U.S. 1032, 1038

(1984) (“A deportation proceeding is a purely civil action to determine eligibility to remain in

this country, not to punish an unlawful entry, though entering or remaining unlawfully in this

country is itself a crime.” (citing 8 U.S.C. §§ 1302, 1306, 1325)). Thus, a detained alien

awaiting immigration proceedings is not a prisoner within the meaning of criminal law. Ojo v.

INS, 106 F.3d 680, 683 (5th Cir. 1997). When an alien attacks his detention while awaiting

asylum or removal proceedings, he is not directly challenging a criminal conviction or sentence.

       The Heck favorable-termination rule is undeniably not limited exclusively to claims

challenging the validity of a criminal conviction or sentence. It is applicable to § 1983 claims

                                                 9
     Case 3:19-cv-00336-DCG-ATB Document 32 Filed 07/02/20 Page 10 of 12




challenging the procedures used to deprive prison inmates of good time credits. Edwards v.

Balisok, 520 U.S. 641 (1997). It is germane to § 1983 claims challenging civil commitments

under California’s Sexually Violent Predators Act. Huftile v. Miccio-Fonseca, 410 F.3d 1136,

1137 (9th Cir. 2005). It is also pertinent to § 1983 claims challenging the coercive nature of

pretrial detainee confinement prior to giving statements regarding pending charges. Hamilton v.

Lyons, 74 F.3d 99, 102–03 (5th Cir.1996).

        Neither the Supreme Court nor the Fifth Circuit has ruled on the applicability of the Heck

favorable-termination rule to immigration orders. Indeed, the Fifth Circuit, when confronted

with the issue, declined to rule on whether the Heck favorable-termination rule applied to

immigration orders. See Humphries v. Various Fed. USINS Employees, 164 F.3d 936, 946 (5th

Cir. 1999).2 There, the lower court dismissed under Heck an alien’s § 1983 claim that he was

mistreated and subjected to various constitutional violations while in detention awaiting

removal,3 after an immigration judge had ordered him removed. Id. at 939–40. The Fifth Circuit

recognized that “the question of whether [to] apply the rationale of Heck in the context of

[removal] is an issue of first impression in this Circuit.” Id. at 940. Without squarely answering

the question, the Court explained that “even if Heck were to apply in the context of immigration

orders, it would, by analogy, bar only those claims that ‘necessarily imply’ the invalidity of an

INS or BIA order.” Id. at 946. Ultimately, the Fifth Circuit decided that “Heck did not bar” the



2
 But see Cohen v. Clemens, 321 F. App’x 739, 742 (10th Cir. 2009) (concluding that because the plaintiff
“would need to prove that his [immigration] detention was unlawful in order to receive an award of
damages for that detention, the district court correctly concluded that Heck applied to bar [plaintiff’s]
Bivens action).
3
 See De La Paz v. Coy, 786 F.3d 367, 374 n.6 (5th Cir. 2015) (“Before the Illegal Immigration Reform
and Immigrant Responsibility Act of 1996 (“IIRIRA”), Pub.L. No. 105–201, 110 Stat. 3009 (1996),
removal was described as either ‘exclusion’ or ‘deportation.’ The Humphries decision uses the term
‘exclusion’ throughout. For simplicity’s sake, we will use ‘removal’ here.” (internal citation omitted)).
                                                   10
     Case 3:19-cv-00336-DCG-ATB Document 32 Filed 07/02/20 Page 11 of 12




plaintiff’s claim. De La Paz, 786 F.3d at 374 (discussing Humphries).

       Ortiz Villagran notably does not allege he was held at the EPCDF for 44 days—from July

11, 2018 to August 24, 2018—based on a Department of Homeland Security or Department of

Justice order. Indeed, he avers he “never received a notice to appear before an immigration

judge, and never received an immigration order of removal.” Pl.’s Compl. at ¶ 25. Moreover, he

asserts “[h]e was not provided a bond, judicial review, or . . . any due process of law.” Id. He

argues the inter-governmental agreement was a “facially unconstitutional policy [which] was the

moving force of [his] unlawful overdetention.” Id. at 8. In other words, he asserts the County

“held him illegally and unconstitutionally as a prisoner [as] a direct result of the County policies

that prohibit releasing federal detainees except to employees of federal agencies—even if that

person is being held unconstitutionally.” Id. at 1.

       Consequently, if Ortiz Villagran ultimately prevails, the result would not necessarily

invalidate a judicial or administrative order. Ortiz Villagran pleads sufficient facts to state an

unlawful confinement claim which is plausible on its face. The Magistrate Judge’s conclusion

that the Heck favorable-termination rule did not bar his claim is not—as the County suggests—

contrary to binding Fifth Circuit precedent.

                                 CONCLUSION AND ORDERS

       After completing a de novo review of those portions of the report to which the County

objects, the Court concludes it should overrule the objections. As to other portions of the report,

the Court concludes the findings and conclusions are not clearly erroneous, an abuse of

discretion or contrary to law. Accordingly, the Court enters the following orders:

       IT IS ORDERED that the County’s “Objections to the Report & Recommendation of

the Magistrate Judge” (ECF No. 28) are OVERRULED.

                                                 11
     Case 3:19-cv-00336-DCG-ATB Document 32 Filed 07/02/20 Page 12 of 12




       IT IS FURTHER ORDERED that the “Report and Recommendation of the Magistrate

Judge” (ECF No. 25) is ACCEPTED.

       IT IS FURTHER ORDERED that the County’s “Rule 12(b) Motion to Dismiss All

Claims against El Paso County” (ECF No. 11) is DENIED with regard to Ortiz Villagran’s claim

that the County unconstitutionally imprisoned him, in violation of his civil rights; DENIED with

regard to Ortiz Villagran’s claim that the County failed to accommodate his disability; and

GRANTED with regard to Ortiz Villagran’s claim that he is entitled to punitive damages.

Consequently, Ortiz Villagran’s request for punitive damages from the County is DENIED.

       IT IS FINALLY ORDERED that this matter is returned to the Magistrate Judge for

further proceedings consistent with this order.

       So ORDERED and SIGNED this 2nd day of July 2020.




                                              _________________________________
                                              DAVID C. GUADERRAMA
                                              UNITED STATES DISTRICT JUDGE




                                                  12
